 In the Matterof BERKSHIREKNITTING MILLS and AMERICANFEDERATIONOFHOSIERY WORKERS, BRANCH #10Case No. C-385ORDER AND NOTICEOctober 09, 1941An application for the issuance of a subpena directed to Luther D.Adams having been filed by respondent on November 29, 1937, and theBoard having entered an Order dated November 30, 1937, denyingsaid application; a hearing having been held before a Trial Examinerduly designated; oral argument and briefs having been presented tothe Board, and the Board, on September 6, 1938, having entered anOrder directing issuance of Proposed Findings of Fact, Proposed Con-clusions of Law and Proposed Order, directing that no IntermediateReport shall be issued, and granting parties the right to file Excep-tions and to request oral argument and permission to file briefs; andProposed Findings of Fact, Conclusions of Law and Order havingbeen issued by the Board on April 28, 1939; and the Board havingreceived Exceptions to the said Proposed Findings of Fact, Conclusionsof Law and Order, and heard oral argument thereon, and having onNovember 3, 1939, issued its Decision and Order; and thereafter peti-tions to review and set aside the said Order having been filed in theUnited States Circuit Court of Appeals for the Third Circuit by Berk-shire Employees Association and the respondent, and the matter havingbeen presented to the said Circuit Court on briefs and oral argument,and thereafter, on October 14, 1941, the said Circuit Court havingentered its "Resettled Order Remanding Case to National Labor Rela-tions Board for Further Proceedings", and the Board having consid-ered the matter and being advised in the premises,IT IS HEREBY ORDEREDthat the said Order of November 30, 1937,denying respondent's application for the issuance of a subpena, theaforesaid Order of September 6, 1938, directing the issuance of Pro-posed Findings of Fact, Conclusions of Law and Order, etc., the afore-said Proposed Findings of Fact, Conclusions of Law and Order issuedby the Board on April 28, 1939, and the aforesaid Decision and Orderof the Board issued November 3, 1939, be, and they hereby are, vacatedand set aside.36 N. L.R. B., N. 108.5181 BE'RKSHIRUKNITTING MILLS519PLEASE TAKE NOTICE that on Thursday, November 20, 1941, or as soonthereafter as may be convenient, the National Labor Relations Board,unless sufficient cause to the contrary shall have appeared, will enteran Order denying respondent's application for the issuance of a subpenareferred to hereinabove and will enter an Order directing issuance ofProposed Findings of Fact, Conclusions of Law and Order, directingthat no Intermediate Report shall be issued, and granting right to fileExceptions, request oral argument and permission to file brief.You ARE HEREBY ADVISED that you may file with the National LaborRelations Board in Washington, D. C., and serve upon the parties,on or before Thursday, November 20, 1941, objections, and briefs insupport thereof, to the entry of the Orders referred to in the next para-graph above.Application for permission to argue orally before theBoard on the said objections may be filed no later than November 10,1941, and, if granted, will be heard at a time and place to be fixed bythe Board.